Per Curiam.

Judgment of conviction (Long Island State Park Ordinance, former § 245.2) is affirmed.
Judgment of conviction (Vehicle and Traffic Law, § 1111, subd. [d], par. 1) is reversed on the law, complaint dismissed and fine remitted. Section 1111 (subd. [d], par. 1) of the Vehicle *558and Traffic Law requires traffic facing a red signal to stop at a stop line, crosswalk or near side of an intersection. This section, under which, defendant was tried and convicted, has no application to a red light at an exact change toll booth. In our opinion, the latter light is merely an indication of the failure to pay a toll, on which charge the conviction is affirmed.
Concur — Hogan, P. J., Glickman and McCullough, JJ.